Citation Nr: 0822761	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-23 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

4.  Entitlement to service connection for skin rash of the 
chest, legs, and buttocks, including as secondary to PTSD.

5.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  The veteran was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issues of service connection for skin rash and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 58.75 decibels and 75 decibels in the left ear, 
with speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.


3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 50 percent for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

A.  PTSD

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  The veteran's 
clinical findings do not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran does not have suicidal ideation, impaired impulse 
control, spatial disorientation, or neglect in his personal 
appearance.  He is also able to establish and maintain 
effective relationships.  Thus, the criteria for an increased 
rating have not been met.  

The veteran received private treatment for his PTSD disorder.  
During treatment in April 2003, the veteran's symptoms were 
nightmares, intrusive thoughts, isolation, paranoia, 
depression and problem controlling anger.  He stated that he 
had no friends and did not trust anyone.  

In May 2003, the veteran was afforded a VA examination.  At 
that time, the veteran complained of being depressed at 
times, which affected his personal relationships; nightmares 
once a week of combat; hypervigilance; difficulty falling 
asleep; outbursts of anger; and difficulty finding a career 
suited to his level of education.  The veteran completed 
college before being drafted into the military.  He worked as 
a postal clerk for 26 years and was employed in that position 
at the time of the examination.  At that time, he lived at 
home with his family and described his relationship with 
family and friends as fair.  Mental status examination 
revealed that the veteran was neat and casually groomed.  He 
was friendly and cooperative and made good eye and 
interpersonal contact.  He was anxious while discussing his 
symptoms.  His thought processes were coherent and organized 
and there was no tangentiality or loosening of associations.  
His thought content was relevant and non-delusional with no 
bizarre or psychotic thought content.  He had no suicidal, 
homicidal, or paranoid ideation and denied hallucinations.  
His mood was euthymic and affect was congruent and 
appropriate.  His speech was a normal rate and tone.  The 
veteran was alert and oriented to all spheres and appeared to 
be of average intelligence.  Memory, insight and judgment 
were intact.  The veteran was diagnosed as having PTSD and 
was assigned a GAF score of 60.  The examiner commented that 
the veteran had chronic persistent mild symptoms of PTSD.  He 
was employed and had been employed for the past 26 years.

During VA treatment for his PTSD in October 2004, mental 
status examination revealed that he was alert, but depressed 
with clear anxiety and angst.  He was not psychotic and had 
no suicidal or homicidal ideation.  The veteran was noted to 
have difficulty with his symptoms in his life, at home and at 
work.  In May 2005, the veteran complained mostly of 
intrusive thoughts.  His wife complained that the veteran did 
not know how to act appropriately in social situations.  
Mental status examination showed that the veteran was alert 
and oriented, but mildly disturbed with thoughts he had been 
having.  His mood was "weird" and affect was mildly 
constricted, but otherwise full and appropriate.  He denied 
having suicidal or homicidal ideation and insight and 
judgment was good.  In November 2005, the veteran was less 
disturbed with his thoughts and appeared relaxed.  His mental 
status examination mirrored that in May 2005, in addition he 
denied having any compulsions, but did have ruminant 
thoughts.

In March 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, he 
stated that his symptoms worsened and he had problems 
concentrating, felt compulsions to do meaningless acts like 
boiling water to wash the dishes or cover his food, had 
nightmares relating to combat, startle response, and 
ruminated about Vietnam experiences.  He denied 
hallucinations or paranoia.  During the mental status 
examination, the examiner observed that that veteran had an 
apparent agenda of showing that his disability had worsened.  
The mental status examination mirrored that in the May 2003 
examination.  In addition, the veteran did not have obsessive 
or ritualistic behavior except for repetitive speech and his 
mood was anxious.  The veteran was diagnosed as having PTSD 
and obsessive compulsive disorder (OCD) and was assigned a 
GAF score of 53 for both PTSD and OCD.

During additional VA treatment in February 2007 and July 
2007, the veteran was assigned a GAF score of 55 for his 
diagnosed PTSD and it was noted that his symptoms were 
improving slightly.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  Although the 
veteran did have nightmares about combat, had 
intrusive/ruminant thoughts and some compulsions, was 
depressed with anxiety and angst, and his symptoms were noted 
to affect his home and work life, he had been assigned GAF 
scores between 53 and 60 during the appellate period, which 
indicate moderate symptoms.  Moreover, his symptoms have not 
been shown to interfere with the requirements of daily 
living.  The veteran has described his relationship with 
family and friends as fair and mental status examinations 
showed that his appearance was neat and clean, his speech and 
thought processes were normal, his memory and judgment were 
intact, he did not have any delusions or hallucinations, and 
was fully oriented.  The veteran also consistently denied 
having any suicidal ideation.  Of significance is the fact 
that the veteran continually worked since about 1977 and 
there is no indication that he is currently unemployed due to 
his PTSD.  

Looking at his symptoms as a whole, the veteran's disability 
does not more nearly approximate the criteria for a 70 
percent rating.  The treatment records do not show that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  

In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 50 percent for the veteran's PTSD.  
38 C.F.R. § 4.7, 4.130, Diagnostic Codes 9411, 9440.

B.  Hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In connection with his claim for bilateral hearing loss, the 
veteran was afforded VA audiological examinations June 2003 
and March 2006.  During the June 2003 examination, the 
veteran's right ear average pure tone threshold was 58.75 and 
speech recognition ability was 84 percent and the left ear 
average pure tone threshold was 55 and speech recognition 
ability was 92 percent.  During the March 2006 examination, 
the veteran's right ear average pure tone threshold was 58.75 
and speech recognition ability was 92 percent and the left 
ear average pure tone threshold was 75 and speech recognition 
ability was 88 percent.

In this case, applying the results of all the audiological 
examinations to Table VI yielded a Roman numeral value of III 
for the right ear and I for the left ear for the June 2003 
examination results and a Roman numeral value of II for the 
right ear and III for the left ear for the March 2006 
examination results.  Applying these values to Table VII, the 
Board finds that the veteran's bilateral ear hearing loss is 
evaluated as zero percent disabling.  Simply stated, the 
results do not provide a basis to grant a higher disability 
rating.


Although the examinations do show that the veteran's hearing 
loss has somewhat worsened, and the veteran clearly does have 
hearing loss, the audiometric test results do not support 
entitlement to an increased evaluation for bilateral hearing 
impairment.  The Board has reviewed all the medical records 
in the claims file and found that there is no evidence 
related to hearing loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Tinnitus

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

In August 2003, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260.  The veteran argued that his tinnitus disability 
warranted a higher rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the Federal 
Circuit.  In Smith v. Nicholson, 451  F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is  unilateral or 
bilateral.  


In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a higher schedular 
evaluation for tinnitus, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the VCAA for the issue of increased 
rating for service-connected tinnitus.  The VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case.  


Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claims were awarded 
with an effective date of February 18, 2003, the date of his 
claim.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
higher ratings and he demonstrated his actual knowledge of 
what was required to substantiate a higher rating in his 
argument included on his notice of disagreement.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.

Entitlement to a an initial disability rating in excess of 
10 percent for bilateral hearing loss is denied.  

Entitlement to an initial disability rating in excess of 
10 percent for tinnitus is denied.  


REMAND

The veteran is claiming service connection for a skin rash 
and hypertension, to include as secondary to PTSD.  He has 
been diagnosed as having these disabilities.  In a letter 
dated August 2004, the veteran's private physician stated 
that he treated the veteran for many years and that his 
eczema and hypertension are related to his PTSD.  Based on 
this private opinion, the veteran should be scheduled for a 
VA examination to obtain a medical opinion, based on a review 
of the complete record, in order to determine if his rash and 
hypertension are related to his service-connected PTSD.  

In addition, the veteran's service medical records show that 
he had high blood pressure on entrance to service.  The VA 
examiner should be requested to provide an opinion as to 
whether the high blood pressure noted on entrance indicated 
that his hypertension preexisted service and, if so, whether 
is worsened beyond the natural progression of that disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in March 2003.  The 
letter, however, did not inform the veteran of the evidence 
required to establish service connection for a rash and 
hypertension on a secondary basis.  Such notice deficiency 
should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
informing him about the information and 
evidence not of record that is necessary to 
substantiate his claims for entitlement to 
service connection for a rash and 
hypertension as secondary to service-
connected PTSD; about the information and 
evidence that VA will seek to provide; about 
the information and evidence he is expected 
to provide; and request that he provide any 
evidence in his possession that pertains to 
the claims.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the veteran's rash.  The 
claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current rash had its onset during active 
service, is related to any in-service disease 
or injury, or was caused or aggravated by the 
veteran's service-connected PTSD.

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the veteran's 
hypertension.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current hypertension pre-existed service, had 
its onset during active service, is related 
to any in-service disease or injury, or was 
caused or aggravated by the veteran's 
service-connected PTSD.

If it is determined that any currently 
diagnosed hypertension pre-existed 
service, the examiner should comment as 
to whether it is at least as likely as 
not that the condition was aggravated 
(underwent a permanent worsening beyond 
the natural progression of the disease) 
while he was in active service.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the veteran's 
claims on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


